In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-19-00375-CV

SERENE COUNTRY HOMES, LLC,                 §   On Appeal from the 141st District Court
Appellant
                                           §   of Tarrant County (141-299063-18)

V.                                         §   December 10, 2020

NORTHSTAR RANCH, LLC, Appellee             §   Memorandum Opinion by Justice Kerr

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant Serene Country Homes, LLC must pay all

costs of this appeal.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Elizabeth Kerr
                                          Justice Elizabeth Kerr